Citation Nr: 0835193	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  96-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected back disability, including the 
propriety of separate ratings for the lumbar and thoracic 
spines.

2.  Entitlement to service connection for a neurologic 
disorder manifested by spasms of the neck, with degenerative 
disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1977, and from July 1979 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and December 2002 rating 
decisions by Department of Veterans Affairs (VA) Regional 
Offices (ROs).  The Board remanded this case in December 
2000, July 2003, November 2004, and April 2007.  In the 
November 2004 action, the Board determined that the veteran 
had not appealed the initial rating assigned the veteran's 
back disorder in the December 2002 rating decision.  In a 
July 2005 Order, the United States Court of Appeals for 
Veterans Claims (Court), granted a Joint Motion to Remand 
filed in connection with the veteran's appeal of the November 
2004 decision, which effectively reinstated the appeal of the 
December 2002 rating decision.

In his initial claim for benefits relating to the back, the 
veteran sought service connection for a neurologic disorder 
which caused his back to jerk to one side, affecting all 
three segments of the spine.  During the course of this 
appeal, the veteran developed theories to explain the origin 
of the claimed disorder, including that it developed as a 
result of an altered gait from right foot drop, and from 
scoliosis diagnosed shortly after service; as a result, the 
RO developed the appeal to include service connection for 
scoliosis and degenerative disc disease.  The December 2002 
rating decision resolved a portion of the service connection 
claim by granting service connection for "back" disability.  
Unfortunately, it remained unclear precisely what back 
disorder was contemplated by the grant of service connection, 
given that the RO continued the denial of the neurologic 
aspects of a low and mid back disorder, as well as for 
scoliosis.  The Board remanded the case in November 2004 for 
clarification as to the nature of the back disorder for which 
service connection was in effect, to include determining 
whether the neurologic aspects and scoliosis were part and 
parcel of that disorder.

Unfortunately, the nature of the veteran's service-connected 
back disorder remains unclear.  In supplemental statements of 
the case, the RO on the one hand has considered the 
neurologic impairment affecting the low and mid back (as well 
as scoliosis) in the determination of the veteran's 
disability rating, and on the other hand has continued to 
deny service connection for a neurologic disorder manifested 
by spasms of the neck and thoracic spine area, with scoliosis 
and degenerative disc disease.  

After reviewing the record, the Board concludes that the RO 
has essentially conceded service connection for the 
orthopedic and neurological problems affecting the 
thoracolumbar spine, including degenerative disc disease and 
scoliosis.  On the other hand, the RO clearly considers the 
cervical spine disorder and related impairments to remain in 
a disallowed status.

Given the above, the Board has modified the title page to 
reflect the issues as they currently stand following the 
multiple remands by the Board.

Additional evidence was received following certification of 
the case to the Board.  In August 2008, the representative 
waived any right of the veteran to have that evidence 
initially considered by the RO.



FINDINGS OF FACT

1.  For the period from August 1, 1995, to September 26, 
2003, the veteran's service-connected back disability 
included impairment of the thoracic spine manifested by 
moderate limitation of dorsal spine motion with no evidence 
of substantial neurologic impairment.

2.  For the period from August 1, 1995, the veteran's 
service-connected back disability included impairment of the 
lumbar spine manifested by severe limitation of lumbar 
motion, but not by ankylosis, pronounced intervertebral disc 
syndrome (IVDS), incapacitating episodes of IVDS having a 
total duration of at least 6 weeks during the past 12 months, 
or by significant neurologic impairment.

3.  A chronic neurologic disorder manifested by spasms of the 
neck and degenerative disc disease was not present in service 
or until years after service, is not otherwise etiologically 
related to service, and was not caused or chronically 
worsened by service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
thoracic spine disability for the period from August 1, 1995, 
to September 26, 2003, have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2003); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45 (2007).

2.  The criteria for an initial evaluation of 40 percent for 
back disability have been met for the period since August 1, 
1995.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2007). 

3.  A neurologic disorder manifested by spasms of the neck 
and degenerative disc disease was not incurred in or 
aggravated by active service, may not be presumed on any 
basis to have been so incurred or aggravated, and is not 
proximately related to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated notice in September 2003, February 2005, and May 
2007 correspondences.  The latter correspondence included 
notice concerning the assignment of initial disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The case was thereafter 
readjudicated in several supplemental statements of the case.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal as to the thoracolumbar 
disability originates, however, from the grant of service 
connection for the disorder at issue.  Consequently, Vazquez-
Flores is inapplicable.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  There are no 
cognizable notice deficiencies that need to be addressed.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In addition, the veteran has been 
examined in connection with his claims, most recently in 
March 2008.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Evaluation of back disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected back disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

As noted in the Introduction, the veteran's period of service 
ended in July 1995.  Service connection for back disability 
was granted in December 2002, with an assigned evaluation of 
20 percent effective August 1, 1995.  This evaluation has 
remained in effect since that time.

The service treatment records document complaints of low back 
pain, and show that the veteran's range of motion in the 
thoracolumbar spine was full, with no neurologic 
abnormalities demonstrated on multiple evaluations.  The 
records show that in 1979, he developed a right foot drop 
following a direct injury to the leg; examination did not 
demonstrate any other findings suggestive of neurological 
impairment.

The veteran attended a VA examination in August 1995.  He 
reported experiencing muscle spasms in the dorsal area of the 
paraspinal musculature on the left.  He reported developing 
right foot drop associated with a service injury to the right 
knee, but indicated it had largely resolved following 
therapy.  He described infrequent episodes of back torsions 
from sudden spasms in the paraspinal musculature in the 
thoracic area.  He denied any recent problems with his low 
back.  Physical examination showed normal lower extremity 
musculature.  Examination of the back showed no 
abnormalities, and no spasms were evident in the thoracic or 
lumbar spines.  The examiner noted that the veteran had 
slight scoliosis in the thoracic and lumbar spines.  X-ray 
studies of the low back were normal.

At a December 1996 VA examination, physical examination 
showed very mild scoliosis, with no spasms in the back.  The 
veteran's range of back motion was normal.  The examiner 
noted that although the veteran reported experiencing right 
foot drop, none was evident on examination.  X-ray studies of 
the lumbar and thoracic spines were normal.  The examiner 
diagnosed the veteran as having very mild scoliosis, and 
noted that none of the complaints reported by the veteran 
were clinically corroborated.

In a February 1997 statement, D. Gordon, D.O., indicates that 
the veteran was seen in 1996 for complaints of back pain and 
spasms with retractions of the left side.  Physical 
examination showed static paravertebral muscle fullness and 
tenderness in the thoracolumbar spine.  There were no 
neuromuscular deficits.  Deep tendon reflexes and strength 
were within normal limits.  X-ray studies of the lumbosacral 
spine purportedly showed degenerative arthritic changes or 
spondylosis, without fracture or subluxations.  Dr. Gordon 
diagnosed the veteran as having acute lumbosacral myositis 
secondary to degenerative arthritic changes.

VA and private treatment records through April 2007 show that 
in September 2000, the veteran underwent an epidural block 
for degenerative joint and disc disease affecting L4-L5 and 
L5-S1.  In March 2002, he was hospitalized for approximately 
three weeks for back pain.  Diagnostic studies of the lumbar 
spine at the time showed no abnormalities other than 
degenerative spurring, although one study showed broad-based 
disc bulge at L4-L5 causing nerve root attenuation.  He was 
placed on restrictions as to lifting and stooping, but was 
not prescribed bedrest in connection with his discharge.  He 
also reported an episode of the sudden pulling of his back 
muscles causing him to twist to the right; physical 
examination did not corroborate his complaints, and he was 
diagnosed as having painless episodic torsion of back by 
history, with no apparent cause.  The examiner did note that 
the veteran made voluntarily jerky movements.  A June 2002 
Magnetic Resonance Imaging (MRI) study showed straightening 
of the normal lumbar lordosis consistent with muscle spasm; 
the spinal alignment was otherwise normal.  The study also 
showed disc dessication and mild stenosis at several levels, 
and hypertrophic and degenerative changes throughout the 
spine.  Electrodiagnostic studies in June 2003 were 
suggestive of right L5 radiculopathy.

The treatment reports show that in September 2003 the veteran 
reported experiencing back pain, foot drop and muscle spasm; 
he denied bowel or bladder impairment.  Diagnostic studies of 
the spine showed osteoarthritis, but normal alignment.  He 
demonstrated a normal gait except for slight dragging of the 
right foot.  His coordination was normal, and there was no 
atrophy.  Strength, sensation, and deep tendon reflexes were 
normal.  Records for 2004 show that he denied bowel or 
bladder complaints.  Physical examination showed the absence 
of foot drop, and he was able to walk on his heels and toes.  
His deep tendon reflexes were occasionally decreased, but 
present.  Records for 2005 document the presence of 5/5 
strength in the lower extremities, with normal deep tendon 
reflexes and no deficits.  

Treatment records for January 2006 show that the veteran 
demonstrated incomplete foot drop, with a decrease in right 
lower extremity strength.  Examination of the low back 
revealed full range of motion, without atrophy or lower 
extremity motor or sensory deficits.  He denied any bowel or 
bladder problems, other than benign prostate hypertrophy.  
MRI studies in December 2006 showed lumbar spine stenosis and 
disc bulges and mild spondylosis; and slight rightward 
curvature of the thoracic spine described as spondylosis.  In 
April 2007 entries, the veteran reported that his right leg 
was "dead."  Physical examination by his private physician 
showed that his gait was normal and that he was able to 
ambulate without the need for any assistive device.  Lower 
extremity strength ranged from 3/5 to 5/5.  He was diagnosed 
as having mild right foot drop for unknown reason.  He was 
also diagnosed as having degenerative disc disease and 
degenerative joint disease of the lumbar spine, and lumbar 
sprain with indications of spondylosis.  An MRI study in 2007 
showed bulging at the L4-L5 levels, with minimal impression 
of the thecal sac without compression.

Workers' Compensation records show that the veteran sustained 
a back injury in January 2000; he reported back pain 
radiating to his lower extremities.  Electrodiagnostic 
studies were abnormal, and other diagnostic studies confirmed 
the presence of disc protrusions and other changes in the low 
back.  The veteran was able to forward flex the lumbar spine 
to 60 degrees, extend it to 15 degrees, and bilaterally 
laterally flex the spine to 20 degrees.

In an April 2002 statement, P. Donovan, M.D., indicates that 
the veteran sustained a work-related back injury in January 
2000, which had progressed to bilateral lower extremity 
paresthesias.  Physical examination disclosed the absence of 
atrophy, but the presence of decreased sensation in the lower 
extremities.  The veteran's strength was 4+/5.  
Electrodiagnostic studies revealed bilateral L5 lumbosacral 
radiculopathy.

The veteran attended a VA examination in November 2002.  He 
reported that he missed no work except for when he was 
hospitalized in March 2002.  Physical examination showed he 
had an erect posture without deformity.  There was guarding 
with some stiffness in the thoracic and lumbar spines.  He 
was able to walk on his heels and toes without pain or spasm.  
His deep tendon reflexes were unremarkable.  He exhibited 
stiffness on range of motion testing.  He exhibited forward 
flexion to 30 degrees, backward extension to 2 degrees, 
lateral flexion to 15 degrees bilaterally, and rotation to 15 
degrees bilaterally.  There was spasm with the rotation 
movements.  X-ray studies of the thoracic spine were negative 
for scoliosis.  The examiner concluded that the veteran 
worked regularly, and had experienced no incapacitating 
episodes other than in March 2002.  The examiner noted that 
there was no impingement.  The examiner concluded that the 
veteran was status post fall injury in 1979 with lumbar 
stress, resulting in degenerative disc disease.  The examiner 
also noted that the veteran had thoracic spine degenerative 
disc disease which could have had its origin in service. 

At a March 2005 VA examination, the veteran reported 
radiating back pain and a right foot drop.  He denied any 
incontinence or impotence.  He denied current thoracic spine 
symptoms.  Physical examination of the thoracic spine 
disclosed flexion to 30 degrees, extension to 20 degrees, and 
bilateral lateral flexion to 45 degrees.  There was no 
thoracic tenderness, and muscle tone was normal.  Deep tendon 
reflexes were normal to hyper reflexive.  There was 
diminished sensation to the entire right leg.  Range of low 
back motion testing revealed flexion to 75 degrees, extension 
to 25 degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 60 degrees.  There was no additional 
limitation following repetitive motion.  There was no spasm 
or weakness present.  The examiner noted that the veteran was 
incapacitated for 2 weeks in 2002 and 10 days in 2003 because 
of the back disorder.  There was some lumbar scoliosis and 
loss of lordosis.  He was able to walk on his heels, but not 
his toes.  The examiner concluded that the veteran's right 
foot drop exhibited moderate weakness.  The examiner 
concluded that the back pain affects work by requiring him to 
get up from his chair at times.

The veteran attended a VA examination in March 2008.  He 
reported experiencing right lower extremity paresthesias and 
dysesthesias and right foot drop; he explained that the 
footdrop resulted from blunt trauma to the right lower 
extremity in service.  The veteran's current complaints 
included low back pain with intermittent radiation, as well 
as mid back pain.  He indicated that he experienced daily 
flare ups lasting up to 6 hours.  He denied any physician-
prescribed bed rest over the course of the prior 12 months.  
The veteran reported using a cane and corset, but denied 
using an orthosis for his footdrop.  He indicated that he 
adheres to self-imposed lifting restrictions.  He indicated 
that he could sit for up to 40 minutes before needing to 
stand.  He described some limitations of his activities of 
daily living.  

Physical examination showed that he exhibited a deliberately 
antalgic gait.  There was minimal thoracic scoliosis and 
tenderness, and lumbar tenderness.  No muscle spasm were 
present.  His sensation was intact, and there was no atrophy 
or footdrop.  His reflexes were normal.  Straight leg raise 
testing was negative.  The veteran exhibited thoracolumbar 
forward flexion to 60 degrees, and to 30 degrees after 
repetitive motion testing.  He demonstrated extension to 16 
degrees, even after repetitive motion testing.  He was able 
to bilaterally laterally flex the spine to 16 degrees, and to 
10 degrees after repetitive motion testing.  Bilateral 
rotation was to 30 degrees, even after repetitive motion 
testing.  The veteran complained of pain at the extremes of 
motion.  The examiner noted that the veteran's loss of motion 
appeared volitional and exaggerated.  He also noted that 
there was no weakness, fatigability, or loss of coordination 
present.

Analysis

The RO has evaluated the veteran's back disorder as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Prior to September 26, 2003, a 20 percent evaluation 
was warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion.  A 40 percent evaluation is warranted for severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.
 
A 20 percent rating was warranted for moderate limitation of 
lumbar spine motion, and a 40 percent evaluation was 
warranted for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Prior to September 26, 2003, a maximum 10 percent evaluation 
was assignable for moderate or severe limitation of dorsal 
spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  
Higher ratings of 20 and 30 percent were warranted for, 
respectively, favorable and unfavorable ankylosis of the 
dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

Prior to September 23, 2002, IVDS was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  That code provided for a 20 
percent rating for moderate IVDS, with recurring attacks.  A 
40 percent rating was warranted for severe IVDS, with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation was warranted for pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

From September 23, 2002 to September 25, 2003, the criteria 
for IVDS specified that a 20 percent evaluation was warranted 
for incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent evaluation required incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation required such episodes having a total duration of 
at least 6 weeks during the past 12 months.  Alternatively, 
IVDS was rated by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 and Note 
(1) (2003).

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

Also effective September 26, 2003, the General Rating Formula 
for Diseases and Injuries of the Spine provides for a 20 
percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and (6) 
(2007).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

As explained in the Introduction, the Board finds that the RO 
has essentially included all orthopedic and neurological 
manifestations of the lumbar and thoracic spine disorders in 
the evaluation for the veteran's service-connected back 
disability.  The Board will do the same.
 
The Board initially notes that the evidence shows the veteran 
is entitled to a separate 10 percent evaluation for the 
thoracic spine component of his back disorder for the period 
prior to September 26, 2003.  In this regard, although no 
limitation of thoracic spine motion was evident on VA 
examinations in August 1995 and December 1996, the veteran 
did report thoracic pain and muscle spasm throughout the 
period, and limitation of motion was demonstrated at the 
November 2002 VA examination.  Unfortunately, the veteran's 
thoracic spine motion was not examined by VA between December 
1996 and November 2002.  After reviewing the record in its 
entirety, and with consideration of functional loss due to 
pain, the Board concludes that the results of the November 
2002 examination more accurately reflect the severity of the 
thoracic spine disability, and show that he exhibits at least 
moderate limitation of thoracic spine motion.  Accordingly, a 
separate 10 percent evaluation for thoracic spine disability 
is warranted for the period prior to September 26, 2003.

With respect to whether an evaluation in excess of 10 percent 
is warranted, the Board points out that the veteran's 
thoracic spine clearly is not ankylosed.  Moreover, although 
the November 2002 examiner diagnosed the veteran as having 
degenerative disc disease affecting the thoracic spine, 
neurologic examinations prior to September 26, 2003, 
consistently showed the absence of any associated 
neurological dysfunction other than muscle spasms in March 
2002 and on VA examination in November 2002.  The veteran's 
deep tendon reflexes, sensation, and motor function were 
otherwise intact, except for sensation shortly following a 
work-related injury in January 2000.  Given the absence of 
evidence showing a compensable degree of IVDS, the Board 
finds that an evaluation in excess of 10 percent under 
Diagnostic Code 5293 is not warranted.

Accordingly, the veteran is entitled to a separate 10 percent 
evaluation for thoracic spine disability for the period from 
August 1, 1995, to September 25, 2003.  The Board notes that 
effective September 26, 2003, a disorder of the thoracic 
spine is to be evaluated with disorders of the lumbar spine 
in one rating.  Consequently, the separate 10 percent 
evaluation may not extend beyond September 25, 2003.

Turning to the lumbar spine component of the service-
connected back disability, the December 1996 examiner found 
no limitation of low back motion.  Unfortunately, the record 
is devoid of any low back range of motion findings for a 
number of years, but records for 2000 show that he exhibited 
significantly reduced forward flexion and lateral flexion.  
At his November 2002 examination, he continued to demonstrate 
significantly impaired range of lumbar spine motion, with 
forward flexion limited to 30 degrees, backward extension 
limited to just 2 degrees, lateral flexion limited to 15 
degrees, and rotation limited to 15 degrees.  The latter 
examination in particular noted associated muscle spasm, and 
diagnostic studies through the years confirm the presence of 
an underlying pathology accounting for the restriction in 
range of motion.  Given the veteran's complaints of pain and 
documented underlying pathology, the Board finds that the 
restriction in motion noted since at least 2000 is more 
accurately described as equivalent to severe limitation of 
lumbar motion, warranting assignment of a 40 percent 
evaluation.  Moreover, given the consistency of the veteran's 
complaints throughout the years, the Board finds that this 
represents his overall disability picture for the period.  
Accordingly, the veteran is entitled to assignment of a 40 
percent evaluation for lumbar spine disability.  The Board 
notes that the range of motion findings present at the March 
2008 examination also support a 40 percent rating under the 
current schedular criteria.

With respect to an evaluation in excess of 40 percent, under 
the criteria in effect prior to September 23, 2002, the 
evidence must show pronounced intervertebral disc syndrome.  
The evidence in this case, however, consistently shows normal 
neurologic findings except as to the right lower extremity.  
The Board notes that although some physicians, based solely 
on the veteran's own account of his history, believe the foot 
drop to be associated with the low back disorder, the 
evidence as a whole, beginning with the service treatment 
records, show that the disorder originated from trauma to the 
right leg itself.  In any event, the Board points out that a 
separate evaluation is already in effect for the right foot 
disorder, including foot drop.  Moreover, despite the 
veteran's description of his right foot as "dead," the 
evidence shows that his foot drop tends to be intermittent, 
and when present is mild.  More importantly, the veteran has 
no other indicia of neurologic impairment.  Strength in the 
lower extremities is generally full, he has never 
demonstrated atrophy, and his deep tendon reflexes are almost 
always normal (and are always present).

Given the absence of significant neurologic impairment 
associated with the low back disorder, the Board finds that 
an evaluation in excess of 40 percent under Diagnostic Code 
5293 applying the criteria in effect prior to September 23, 
2002, is not warranted.  The Board notes in passing that 
consideration has been given as to whether the veteran could 
be separately rated for the orthopedic and neurologic 
manifestations of his disorder.  As already noted, the only 
conceivable neurologic manifestation of the disorder is a 
right foot drop, which the evidence as a whole shows is 
unrelated to the low back disability, and which in any event 
is intermittent and mild.  It certainly does not approximate 
more than mild paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  In short, the veteran would 
not be entitled to a higher rating by separately evaluating 
the orthopedic and neurologic components of the back 
disorder.

The Board notes that the evidence does not suggest the 
presence of fractured vertebrae or demonstrable deformity of 
vertebral body.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003) are therefore not for 
application. 

With respect to a higher evaluation under the criteria for 
IVDS effective between September 23, 2002, and September 26, 
2003, a 60 percent rating requires incapacitating episodes of 
at least 6 weeks duration during a 12-month period.  The 
evidence does not show, and the veteran does not contend, 
that he has experienced incapacitating episodes of the 
required length in any particular year.  At most, he was 
hospitalized for less than 4 weeks in 2002.  Moreover, and as 
already discussed, the evidence would not support a higher 
rating by separately evaluating the orthopedic and neurologic 
manifestations of the disorder because he has not 
demonstrated any significant neurological impairment.

Effective September 26, 2003, the veteran's thoracic and 
lumbar spine disorders are considered as one disorder.  To 
warrant a rating in excess of 40 percent under the revised 
criteria, the veteran must demonstrate unfavorable ankylosis 
of the entire thoracolumbar spine.  The evidence clearly 
shows the thoracolumbar spine retains motion in all planes of 
excursion.  The criteria also require the separate evaluation 
of any neurological condition.  As already discussed, despite 
findings of radiculopathy, his right foot drop is not related 
to the low back disorder.  In any event, he has virtually no 
neurologic impairment, even with consideration of the 
intermittent mild foot drop.  Although electrodiagnostic 
studies confirmed radiculopathy and a handful of instances 
where the deep tendon reflexes were diminished, he has no 
atrophy or absent reflexes, or other impairments affecting 
the lower extremities.  He denies pertinent bowel or bladder 
impairments, or impotence.  There simply is no neurologic 
condition to separately evaluate.

Turning to the criteria for evaluating IVDS based on 
incapacitating episodes, the Board notes that the evidence 
does not show, nor does the veteran contend, that the veteran 
has ever experienced incapacitating episodes requiring 
physician-prescribed bed rest for more than 4 weeks during 
any year.  A 60 percent evaluation under the revised criteria 
for rating IVDS therefore is not warranted.

In sum, the evidence supports assignment of a separate 10 
percent evaluation for thoracic spine disability for the 
period from August 1, 1995, to September 25, 2003, and 
assignment of a 40 percent disability for low back disability 
(to include thoracic spine disability as of September 26, 
2003) for the period from August 1, 1995.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has repeatedly mentioned his 
period of hospitalization in March 2002 for back problems, 
and reports activity restrictions at work.  Notably, however, 
the veteran has been steadily employed throughout the lengthy 
period of this appeal, he does not contend that the 
referenced period of hospitalization adversely affected his 
employment in terms of promotion opportunities, problems with 
his employer or similar circumstances impacting on his 
employment, and he admittedly has not experienced 
interference with his work to an unusual degree since the 
hospitalization.  Moreover, his activity restrictions are 
self-imposed, and the Board points out that an assigned 
evaluation of 40 percent already contemplates a large degree 
of interference with occupational activity.
 
Given the above, the Board finds that the evidence does not 
show marked interference of the back disability with his 
employment.

In addition, there is no evidence that his back disability 
have necessitated frequent periods of hospitalization or that 
the manifestations of the disabilities are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for back disability, assigned an effective date 
for the grant of August 1, 1995.  The Board has reviewed the 
evidence on file and concludes that the underlying level of 
severity for the thoracic component of the back disorder was 
at the 10 percent level, but not higher, for the entire 
period from August 1, 1995, to September 25, 2003.  The Board 
also finds that the low back component of the back disorder 
(including the thoracic component, as of September 26, 2003), 
was at the 40 percent level, but not higher, since the award 
of service connection.  For the reasons enumerated above, and 
because there is no indication of greater disability than 
those described above during the periods at issue, a higher 
rating is not warranted for any time since the award of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

II.  Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
incurrence of an organic disease of the nervous system during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider his appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects). 

The service treatment records show that on an examination in 
1977, the veteran reported right-sided pain.  In 1979 the 
veteran injured his right leg; the contemporaneous records 
are silent for any reference to concomitant neurologic 
problems associated with the back or neck.  In March 1995, 
the veteran complained of a three-year history of left-sided 
spasm with no history of trauma.  Physical examination was 
negative for any abnormalities, and the veteran was diagnosed 
as having a questionable left trunk spasm.  At his retirement 
examination, the veteran evidenced decreased range of motion 
and sensation in the upper extremities, which was attributed 
to a past history of resection of the radial artery aneurysm 
with bypass.  The examination report noted that the veteran 
was scheduled for a neurologic evaluation of left side and 
flank spasms, based on his complaints of a neurological 
problem affecting the left side of his body.  The records 
show that in May 1995, the veteran attended the referenced 
neurological examination.  He complained that his body would 
make sudden movements to the left in certain positions.  
Physical examination was negative for any abnormalities.  The 
veteran was diagnosed as having muscle twitching, with a 
normal physical examination; the examiner concluded that no 
further evaluation of the veteran's complaints was needed.

The veteran attended a VA examination in August 1995.  He 
complained of muscle spasm involving the dorsal area of the 
paraspinal musculature on the left.  He denied any recent 
problems with his neck.  The veteran was diagnosed as having 
episodes of spontaneous muscle spasm affecting the paraspinal 
musculature on the left side of the thoracic area, with no 
abnormalities evident on examination.

The veteran attended a VA examination in December 1996.  
Physical examination was negative for any neck spasm, and 
range of neck motion was normal.  The veteran complained of a 
jerking sensation in his back since service he asserted was 
caused by the scoliosis; the examiner indicated that such a 
relationship was doubtful.  The veteran also reported right 
foot drop; none was evident to the examiner.  The examiner 
diagnosed the veteran as having very mild scoliosis.  The 
examiner pointed out that none of the complaints reported by 
the veteran were clinically corroborated.

VA and private treatment records through April 2007 show that 
in March 2002, the veteran reported an episode of the sudden 
pulling of his back muscles causing a twisting of his back to 
the right; physical examination showed no identified 
abnormalities, and he was diagnosed as having painless 
episodic torsion of back by history, with no apparent cause.  
The veteran was noted to have jerky movements, but the 
examiner described them as voluntary.  An MRI of the cervical 
spine in August 2003 showed narrowing of the spinal canal in 
several segments.  In September 2003 the veteran reported 
experiencing foot drop and muscle spasm.  He demonstrated a 
normal gait except for slight dragging of the right foot.  
His coordination was normal.  In 2004, physical examination 
showed the absence of foot drop.  In January 2006, the 
veteran was noted to have incomplete foot drop.  An MRI in 
December 2006 showed cervical spondylosis with disc bulges 
and osteophytes.  In April 2007 entries, physical examination 
showed his gait was normal and he was able to ambulate 
without the need for any assistive device.  He was diagnosed 
as having mild right foot drop for unknown reason, as well as 
degenerative disc and joint disease in the cervical spine.

The veteran attended a VA examination in November 2002.  He 
reported the onset of spasms in service affecting his left 
side.  He explained that he sustained injury from jumping 
down stairs to avoid a fall in 1979.  Physical examination 
showed he had an erect posture without deformity.  The 
cervical spine showed some limitation of motion.  The 
examiner suggested that the veteran's cervical spine disorder 
(or at least certain findings on diagnostic studies) was 
related to the near-fall in service.

At a March 2005 VA examination, the veteran reported noticing 
problems with his neck in March 2001, manifested by severe 
spasms.  Following examination of the veteran, the examiner 
diagnosed him as having degenerative disc disease of the 
cervical spine.

The veteran attended a VA examination in March 2008.  He 
reported experiencing gradually progressive cervical spine 
problems.  He denied any history of neck trauma in service.  
Physical examination showed a deliberately antalgic gait.  He 
demonstrated cervical tenderness and decreased lordosis.  The 
examiner concluded that it was less likely than not that the 
cervical spine disability is related to service, and was 
instead more likely related to congenital stenosis and age-
related degeneration.

In statements and February 2000 testimony, the veteran 
contends that he has a neurologic disorder affecting his 
entire back and neck which is manifested by a jerking of the 
muscle, resulting in the twisting of his body.  He argues 
that this disorder affects his neck, and is caused by his 
thoracolumbar scoliosis and altered gait from foot drop.

Although service treatment records shortly before his 
retirement reflect complaints of a type of problems involving 
jerking movements of the back, those records are silent for 
reference to an actual neurologic disorder affecting the 
cervical area.  The veteran's complaints concerning muscle 
twitching were evaluated by service physicians, and 
determined to have no neurologic or pathological basis.  The 
post-service evidence shows that the veteran's neck was 
normal to examination at his August 1995 and December 1996 VA 
examinations, and there is no evidence documenting a cervical 
spine disorder, including one based on neurologic impairment, 
until several years after service.  

The veteran's contention that the neurologic condition 
affecting his entire spine was due to scoliosis was 
considered by the December 1996 examiner, who concluded that 
such a relationship was unlikely.  Although the November 2002 
suggested a relationship between the cervical spine disorder 
and service, the Board points out that his opinion is not 
supported by the medical records showing the absence of any 
pertinent neck complaints for more than a decade after the 
incident, or any diagnostic evidence supportive of the 
opinion until years after service.  Moreover, the veteran's 
entire claims file, including the November 2002 examiner's 
opinion, was reviewed by another VA examiner in March 2008, 
who specifically concluded that it was unlikely that the 
cervical spine disability was etiologically related to 
service.  The Board finds the latter opinion to be of greater 
probative value, given the findings (or lack thereof) in the 
service treatment records and after service, and as the 
opinion was based on a more comprehensive review of the 
evidence, including the veteran's account of his symptoms 
throughout the years.

The Board has considered the assertions of the veteran 
concerning his observations of symptoms and the etiology of 
his claimed disorder.  Although he is certainly competent to 
report his symptoms of spasms experienced in service and 
thereafter, the determination as to whether his spasm 
symptoms represented a neurologic or cervical spine disorder, 
or led to such a disorder are medical determinations.  In 
this case, his assertions concerning the relationship of his 
claimed disorder to service or to service connected 
disability were considered by physicians in December 1996 and 
March 2008.  Those physicians concluded that his disorder was 
not related in any manner to service or service-connected 
disability.  The Board notes that those opinions are 
supported by the evidence of record, including the 
examination and treatment reports showing that the veteran 
does not have a significantly altered gait (described as 
"deliberately" antalgic by the March 2008 examiner), 
particularly given that his foot drop is intermittent and 
mild in nature (as described by his treating and examining 
physicians).

In short, there is no probative evidence of a chronic 
neurologic disorder manifested by spasms of the neck in 
service or until several years after service, and the 
probative evidence of record demonstrates that the claimed 
disorder is not etiologically related to service, and was not 
caused or chronically worsened by service-connected 
disability.  Under these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the claim. The claim for service connection for neurologic 
disorder manifested by spasms of the neck, with degenerative 
disc disease is denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a separate 10 percent evaluation for thoracic 
spine disability for the period from August 1, 1995, to 
September 25, 2003, is granted.

Entitlement to a 40 percent evaluation for low back 
disability (including thoracic spine disability as of 
September 26, 2003) is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

Entitlement to service connection for a neurologic disorder 
manifested by spasms of the neck, with degenerative disc 
disease is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


